Citation Nr: 0030899	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  93-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for cervical spine 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral spine 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972 and from August 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which found that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder had not been 
submitted, and denied the veteran's claims for increased 
ratings for his cervical spine strain and lumbosacral spine 
strain, each evaluated as 10 percent disabling.  The veteran 
filed a timely appeal to these adverse determinations.

When this matter was previously before the Board in August 
1993 and again in March 1996, it was remanded to the RO for 
further development, which has been accomplished.  The case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In an April 1975 rating decision, the RO originally 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder; this decision was subsequently 
confirmed and continued by several RO rating decisions, and 
affirmed by the Board in a decision dated in June 1978.

3.  The evidence received since the time of the Board's June 
1978 decision, while relevant, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran's cervical spine strain is currently 
manifested by slightly limited cervical spine motion.

5.  The veteran's lumbosacral spine strain is currently 
manifested by lumbosacral strain with characteristic pain on 
motion.


CONCLUSIONS OF LAW

1.  The June 1978 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2.  Evidence received since the June 1978 Board decision is 
not new and material, and the claim for service connection 
for an acquired psychiatric disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's cervical spine strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5290 (2000).

4.  The schedular criteria for a rating in excess of 10 
percent for the veteran's lumbosacral spine strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5295 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

In an April 1975 rating decision, the RO initially denied the 
veteran's claim for an acquired psychiatric disorder, then 
termed an "anxiety reaction," on the basis that the first 
diagnosis of an acquired psychiatric disorder was at the time 
of treatment and hospitalization in October 1974, more than 
one year after discharge, and that no evidence related this 
disorder back to service.
 
Evidence considered at the time of the April 1975 rating 
decision included service medical records for the veteran's 
two periods of active duty service, from May 1970 to January 
1972, and from August 1972 to July 1973.  The veteran's 
January 1970 pre-induction examination indicated that a 
psychiatric consultation showed that the veteran suffered 
from a passive-aggressive personality disorder.  The 
remainder of the service medical records for the veteran's 
first period of service were negative for any complaints or 
diagnoses of, or treatment for, a psychiatric disorder.

At the time of the veteran's entrance into his second period 
of service, he completed a Report of Medical History on which 
the examining physician noted complaints of occasional mild 
nervousness.  However, the actual entrance examination did 
not indicate any findings of psychiatric problems, and the 
examiner listed the veteran as being psychiatrically normal.  
The remainder of the veteran's service medical records for 
this second period of service were negative for any 
complaints or diagnoses of, or treatment for, a psychiatric 
disorder.  At the time of the veteran's June 1973 Report of 
Medical History, the veteran indicated "yes" to the 
question of whether he had ever suffered from depression or 
excessive worry.  However, the separation examination again 
showed no findings or diagnoses of any psychiatric disorders.

Also considered were post-service VA outpatient treatment 
notes and hospitalization reports, which indicated that the 
veteran was hospitalized from October to December 1974 for 
various psychiatric complaints.  Diagnoses at discharge 
included anxiety neurosis and a history of alcohol and drug 
dependence.

Several subsequent RO rating decisions confirmed and 
continued this denial of service connection, and this denial 
was subsequently affirmed in a June 1978 Board decision.  The 
Board again found that an acquired psychiatric disorder had 
not been diagnosed either in service or within one year 
following discharge, and that the first post-service 
diagnosis of anxiety neurosis was not shown by the evidence 
to be medically related to service.  The Board also noted 
that the only psychiatric disorder diagnosed in service, a 
passive-aggressive personality disorder, was not considered 
an injury or disease for VA compensation purposes.

The veteran was notified of the Board's determination by a 

